Citation Nr: 0425300	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  98-03 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for spinal cord infarction.



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from December 1951 to May 
1952.

In a December 1997 rating decision, the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO), denied entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for spinal cord infarction.  This issue 
was appealed by the veteran to the Board of Veterans' Appeals 
(Board).  In August 2000, the Board denied the veteran's 
claim.  

In May 2001, the United States Court of Appeals for Veterans 
Claims ("the Court") issued an order vacating the Board's 
August 2000 decision.  The Court remanded the case back to 
the Board for consideration of the veteran's claim pursuant 
to the Veterans Claims Assistance Act of 2000 (VCAA).

In May 2002, the Board considered the VCAA and denied the 
veteran's claim.  In December 2002, the Court again issued an 
order vacating the Board's May 2002 decision.  The Court 
remanded the case back to the Board for further consideration 
of the veteran's claim pursuant to the VCAA.  This action has 
been accomplished.  


FINDING OF FACT

The failure to take prescribed medications did not result in 
a spinal cord infarction in January 1997.


CONCLUSION OF LAW

The veteran did not suffer a spinal cord infarction due to VA 
Medical Center treatment.  38 U.S.C.A. §§ 1151, 5107 (West 
2002); 38 C.F.R. § 3.358 (2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  To implement the provisions of 
the law, the VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the 
claimant was notified of the directives of VCAA via a June 
2004 VCAA letter.  In this case, the claimant was informed of 
the duty to notify, the duty to assist, to obtain records, 
and examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish his 
claim and he was afforded additional time to submit such 
evidence.  Thus, the claimant has been provided notice of 
what VA was doing to develop the claim, notice of what he 
could do to help his claim and notice of how his claim was 
still deficient.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(1994) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  Pelegrini I was withdrawn and 
replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  Pelegrini II indicated that the Court was 
not holding that where pre-AOJ-adjudication notice was not 
provided, the case must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred.  The Court stated that it recognized that 
where the notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  However, it indicated that the appellant had the 
right to VCAA content-complying notice and proper subsequent 
VA process.  In this case, the claimant has been provided 
process.

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence that would establish the 
claim.  He has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help her 
claim and notice of how his claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  In this case, the Board finds that VA has done 
everything reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 


Background

Records dated in 1993 and 1994 from the VA Medical Center in 
Rhode Island indicated that the veteran began receiving 
treatment.  In September 1993, the veteran reported that he 
had suffered two myocardial infarctions and been diagnosed as 
having high blood pressure elsewhere.  Physical examination 
resulted in a diagnosis of coronary artery disease (CAD), 
status post myocardial infarction.  In October 1993, unstable 
angina was noted.  The records show that he was later 
diagnosed as being hypokalemic in December 1993.  

In February 1994, the veteran was afforded a VA neurological 
examination which revealed that the veteran had 
nephrolithiasis in remission.  The veteran was afforded a VA 
hypertension examination which yielded a diagnosis of 
hypertension.  The veteran was also afforded VA heart and 
general medical examinations which revealed that he had CAD, 
status post myocardial infarction, infrequent angina, 
obesity, and gout.  

VA records dated from a VA Medical Center dated from 1994 
through 1996 were also received.  In October 1994, the 
veteran had blood work done.  This was reflected in a 
December 1994 clinical record.  In March 1995, the veteran 
was treated for hypertension and was taking medication for 
hypertension.  In January 1996, it was noted that due to the 
veteran's CAD, it would be advisable for him to spend the 
cold months in a warmer climate.  In March 1996, the veteran 
requested that his blood pressure medication be changed as it 
was making him dizzy and nauseous.  In July 1996, he did not 
show up for an appointment. 

A record dated November 13, 1996 and entitled "Telephone 
Triage," indicated that the purpose of the call was that the 
veteran needed a refill on all medications.  His primary 
physician was indicated, Dr. S., and there is a notation of 
"done" signed by the same physician.

In February 1997, the veteran filed a claim for entitlement 
to compensation under the provisions of 38 U.S.C.A. § 1151.  
The veteran indicated that he was recently hospitalized due 
to a stroke that he stated occurred from medicine supplies 
that were not shipped to him on time.  

Thereafter, private medical records were received from Holmes 
Regional Medical Center located in Florida.  These records 
showed that on January 7, 1997 the veteran was admitted to 
the Holmes Regional Medical Center.  He was discharged on 
January 16, 1997.  The discharge summary indicated that he 
presented with shortness of breath, diaphoresis and an acute 
onset of paraplegia.  His blood pressure was 150/88 in the 
right arm and 148/88 in the left arm.  His blood pressure was 
managed during the admission with accelerating and 
decelerating doses of medicines.  Discharge diagnoses 
included spinal cord infarction and hypertension.  R.V., 
M.D., signed this summary.

The veteran was readmitted on January 17, 1997 for a possible 
relapse of the spinal cord infarction.  His blood pressure 
was 160/90.  Cell blood count had revealed an elevated 
platelet count and it was felt that he probably had 
myelodysplasia.  At discharge, a diagnosis of myelodysplastic 
syndrome with thrombocytosis was included.

In May 1997, Dr. R.V. submitted a letter.  He stated that 
when the veteran was admitted to the hospital in January 
1997, he had severe hypertension and was paraplegic.  After a 
long work-up, he was found to have a spinal cord infarction 
that turned out to be due to a myeloproliferative disorder 
with thrombocytosis.  This probably resulted in hyper-
coagulability and the subsequent thrombosis of the anterior 
spinal artery.  He continued to have severe hypertension 
after discharge for which he was being treated.  The 
myeloproliferative disorder was a potentially fatal disease 
in the appellant's bone marrow that would progress and in all 
likelihood, would get worse over time.

IIn September 1997, a VA hematologist entered a medical 
opinion.  In her opinion, she stated that the veteran has a 
diagnosis of hypertension, CAD (status post myocardial 
infarction), gout, and obesity.  In 1993, he was taking 
"KCL," Nitroglycerin, Procardia, Allopurinol, ASA 
(aspirin), and Tenormin.  In February 1994, his platelets 
were 537,000/ul.  The remainder of the complete blood count 
was otherwise entirely normal.  In December 1994, his 
platelets were 560-614,000/ul.  This was noted in an 
emergency room visit, with the statement that the patient was 
to follow up in 1 week in Florida in a hematology clinic.  In 
April 1995, the veteran's platelets were mildly elevated at 
654,000/ul.  In March 1996, his Procardia was changed to 
Monopril secondary to nausea.  He continued to receive 
regular refills of medications.  The veteran called for 
refills on November 13, 1996, and they were issued November 
19, 1996 (including ASA #100 for one a day).  He was reported 
to have a myeloproliferative syndrome by a private doctor.  
The VA hematologist stated that he sees no evidence of a more 
complete work-up to document this or confirm this (such as 
platelet aggregation studies).  He was not on medication to 
lower the platelet count (such as hydroxyurea or anagrelide).  
As far as the physician could tell, the veteran  was taking 
and refilling his usual prescriptions.  Although 
controversial, ASA is sometimes used in myeloproliferative 
syndromes (can exacerbate bleeding, and is predominately 
indicated in patients status-post neurologic events).  He had 
been on ASA for years for CAD.  So IF [emphasis in original] 
he had a true myeloproliferative syndrome, ASA MAY [emphasis 
in original] have been useful, but not a guarantee, to 
decrease the risk of thrombosis.  Evaluation of his 
prescriptions reveal he filled ASA #100 on July 25th, and 
then again on November 19th (off at most for 18 days) and he 
called for the refill 12 days after it should have run out.  
Certainly, he had enough from November 1996 to February 1997.  
There is no indication that he was off ASA in December, to 
account for or be considered a potential cause for a 
neurologic event in January 1997.  Additionally the treatment 
of myeloproliferative syndromes with platelet lowering agents 
is controversial.  If a patient has had a thrombotic event, 
then lowering the count to less than 650,000 (approximately), 
decreases the risk of further events.  This patient's 
platelets were never in an extremely high range to make one 
consider platelet lowering agents as an absolute.  

The VA physician concluded that she could not correlate an 
interruption in medication "for 3 weeks in November and 
December 1996" with a neurologic event in January 1997.

In March 1998, another letter was submitted by Dr. R.V.  He 
stated that the veteran had a history of sustained 
hypertension.  He indicated stated that he had been told that 
the veteran did not receive his medications in December 1996.  
The veteran was admitted to Holmes Regional Medical Center in 
January 1997 with severe systolic and diastolic hypertension.  
Dr. R.V. stated that the specific date of admission was 
January 17th.  He could not say that hypertension was 
directly related to the spinal cord stroke as it was likely 
caused by thrombosis.  It was well known that hypertension 
could contribute to any type of cerebrovascular disease and 
indeed in this setting it was at least conceivable that there 
was a relationship between discontinuation of his blood 
pressure medicines and his spinal cord infarction.

In December 1998, a third letter was received from Dr. R.V.  
He stated that the veteran had a history of hypertension and 
was not on his medications when he was admitted in January 
1997 with a stroke.  He had severe hypertension on admission 
which Dr. R.V. believed was a significant contributing cause 
to his spinal cord infarction.


Analysis

At the outset, the Board notes that the veteran's claim for 
compensation under 38 U.S.C.A. § 1151 for spinal cord 
infarction, was received in February 1997 and the veteran's 
claim for compensation under 38 U.S.C.A. § 1151 will be 
considered under the law and regulation that do not require 
fault on behalf of VA, as noted below.  

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151; 38 C.F.R. § 3.358.  For claims filed prior 
to October 1, 1997, a veteran is not required to show fault 
or negligence in medical treatment.  Essentially, all 
additional disability resulting from VA treatment, except for 
a few narrowly prescribed exceptions, may be compensated 
under 38 U.S.C.A. § 1151.  See Brown v. Gardner, 115 S.Ct. 
552 (1994).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. § 
3.358(b)(2).

The evidence must show that additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
hospitalization or medical treatment and not merely 
coincidental therewith.  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(1),(2).

Further, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  Necessary consequences are those which are certain 
to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3).

Thus, under 38 C.F.R. § 3.358(c)(3), compensation is 
precluded where disability (1)  is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

In addition, VA's General Counsel has held that for claims 
filed prior to October 1, 1997, the provisions of 38 U.S.C.A. 
§ 1151 apply to VA's failure to diagnose and/or treat a pre-
existing condition.  Disability or death due to a pre-
existing condition may be found to have occurred "as a result 
of" VA treatment only if "a physician exercising the degree 
of skill or care ordinarily required of the medical 
profession reasonably should have diagnosed the condition and 
rendered treatment which probably would have avoided the 
resulting disability or death."  VAOPGCPREC 5-2001.  The 
factual elements necessary to support a claim under 38 
U.S.C.A. § 1151 based on failure to diagnose or treat a 
preexisting condition may vary with the facts of each case 
and the nature of the particular injury and cause alleged by 
the claimant.  As a general matter, however, entitlement to 
benefits based on such claims would ordinarily require a 
determination that: (1) VA failed to diagnose and/or treat a 
preexisting disease or injury; (2) a physician exercising the 
degree of skill and care ordinarily required of the medical 
profession reasonably should have diagnosed the condition and 
rendered treatment; and (3) the veteran suffered disability 
or death which probably would have been avoided if proper 
diagnosis and treatment had been rendered.

The Board notes that the veteran has asserted that for 1 and 
1/2 years, he had been receiving at a Florida address, all of 
his medications for the control of his hypertension through a 
VA Medical Center in Rhode Island.  He maintains that he 
called on November 13, 1996 for a refill of all of his 
medications since he was out of those medications.  Through 
computer or human error, he contends that the prescriptions 
were mistakenly sent to a Rhode Island address.  After 
December 12, 1996 he began calling the pharmacy and was told 
of the mistake.  He was told that the medications would 
arrive overnight.  After 5 or 6 more calls, the medications 
arrived on December 27, 1996.  The veteran stated that he had 
a stroke on January 7, 1997 and attributes the stroke to 
being out of medication for 3-weeks time.  In another 
statement submitted in January 1999 he contended he had been 
out of medication for 2-months and it was the failure of the 
VA Medical Center pharmacy in Orlando and Tampa to send him 
his medication.

At the outset, the Board notes that the veteran is capable to 
relay his version of what happened regarding his medications.  
However, as a lay person, he is not competent to state that 
he "suffered a stroke" due to his inability to take his 
prescribed medications.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

Clearly, the veteran has additional disability resulting from 
the spinal cord infarction.  However, the issue presented to 
the Board involves whether this additional disability is the 
result of VA treatment, or in this case, a failure to provide 
medical treatment by the VA Medical Center and the asserted 
failure to supply medication to the correct address in a 
timely manner.  The preponderance of the evidence indicates 
that it is not.

The Board has first considered that the veteran has provided 
no actual proof that there was a failure on the part of the 
VA Medical Center to send his medications to the appropriate 
address, and the VA Medical Center has not conceded such a 
fact.  The only competent medical evidence was that the 
request was "done" or filled as documented in the medical 
records and as signed by the treating physician.  The Board 
notes that the period of time that the veteran asserts that 
he was without medication has varied, as has his description 
of the various VA medical providers involved in the incident.  
Therefore, the veteran's allegations regarding what period of 
time he was without medication are unreliable.

In Sweitzer v. Brown, 5 Vet. App. 503 (1993), the Court 
concluded that the provisions of 38 U.S.C.A. § 1151 do not 
address disabilities that are merely coincidental with the 
receipt of VA treatment or which are a result of actions by 
the claimant.  The Court held that compensation under 38 
U.S.C.A. § 1151 is to be awarded for an increase in 
disability that is the result of action by the VA, and not 
from a coincidental event.  The Board determines that a 
failure to deliver medication in a timely manner to a veteran 
is an action versus a coincidental event.  VAOPGCPREC 5-2001.  
Under these standards, entitlement to benefits based on a 
claim of failure to diagnose or treat a preexisting condition 
would ordinarily require a determination that:  (1) VA failed 
to diagnose and/or treat a preexisting disease or injury; (2) 
a physician exercising the degree of skill and care 
ordinarily required of the medical profession reasonably 
should have diagnosed the condition and rendered treatment; 
and (3) that the veteran suffered disability or death which 
probably would have been avoided if proper diagnosis and 
treatment had been rendered.

However, the preponderance of the evidence is against a 
finding that the spinal infarct was the result of the VA's 
failure to supply the medication.  The Board has considered 
the opinions of Dr. R.V.  He indicated that it was 
conceivable that there was a relationship between the 
discontinuation of his blood pressure medications and the 
infarction, and that the severe hypertension that the veteran 
had on admission in January 1997 contributed to the 
infarction.  Dr. R.V.'s March 1998 letter specifically cited 
to the January 17th admission date, which was actually the 
readmission date (after the infarct on January 7th).  
Therefore, the Board cannot afford his opinions great 
probative value since he has supplied them in reference to a 
date more than a week after the actual event.

Furthermore, after what Dr. R.V. termed in the January 7th 
discharge summary was a "long work-up," the infarction was 
said to be due to a myeloproliferative disorder.  In the 
March 1998 opinion that linked hypertension to the thrombosis 
that caused the infarction, Dr. R.V. completely ignored his 
own earlier diagnosis of the myeloproliferative disorder, a 
diagnosis he had indicated was formed after this lengthy 
work-up.  He also contradicted his May 1997 statement that 
the myeloproliferative disorder caused hyper-coagulability 
and the thrombosis that caused the infarction.

Finally, Dr. R.V. conceded in the March 1998 letter that he 
could not say that hypertension was directly related to the 
infarction, but that the relationship was "conceivable."  
This conclusion is equivocal, and there is no evidence that 
any of the previous treatment records were reviewed before 
the opinion was formed.  Accordingly, the Board affords Dr. 
R.V.'s opinion less probative value than the opinion 
furnished by the VA hematologist.

The VA hematologist's opinion was formed after a review of 
the veteran's known medical history and previous treatment 
records.  This physician noted that a myeloproliferative 
syndrome had been diagnosed as the cause of the neurological 
event in January 1997.  The physician assumed that the 
medications were refilled on November 19, 1996 as was 
recorded in the records and that the veteran was not off 
aspirin in December 1996.  The physician explained that the 
only medication prescribed that could have been used to treat 
the myeloproliferative syndrome was the aspirin, and that the 
veteran's platelets were never in such a high range that 
consideration of a platelet-lowering agent was an absolute.  
There is insufficient evidence to conclude that an 
interruption in medication supply would have an impact on the 
myeloproliferative syndrome.  The Board's conclusion is 
supported by that of the VA physician, who indicated that a 
3-week interruption in November and December 1996 could not 
be correlated with a neurological event in January 1997.  
This opinion was not equivocal, so when compared to the 
equivocal and contradictory opinions furnished by Dr. R.V., 
it bears more weight.  The result is that the preponderance 
of the evidence is against the claim.  The link provided by 
the evidence is too tenuous for the Board to conclude that 
the veteran's disability stemmed from VA Medical Center 
treatment.

As noted, under 38 C.F.R. § 3.358(c)(3), compensation is 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.  In this case, the additional 
disability is not causally related to VA hospitalization or 
medical or surgical treatment, as set out in the first 
exception.  

The negative evidence outweighs the positive, therefore the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved. 38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49 53 (1990).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
spinal cord infarction is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



